DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  
Applicants’ submission filed on October 22, 2020 has been entered.

Status of Claims
The amendments submitted on October 22, 2020 have been entered. 
Claim 30 has been canceled. All rejections of claim 30 are moot in light of Applicants’ cancelation of claim 30. 
Claims 27-28, 34, 39, and 41 are examined in this Office action. 

Claim Interpretation
The term “transforming” (a plant) encompasses introduction into a plant nucleic acid sequences that may be native to the plant being transformed; see
The term “recombinant” (gene) refers to nucleic acid molecules which include an open reading frame encoding protein, and can further include non-coding regulatory sequences and introns; see Specification, page 19, lines 5-7. 
The term “modulation” of the levels of the CLE41 and/or CLE42 and/or a PXY means an increase or decrease in the levels of in the plant, … as compared to the levels in the same tissue in a native plant of the same species at the same stage if developed and grown under identical conditions, and in which no modulation has been made; see Specification, page 27, lines 15-20. 
The polypeptides encoded by the CLE genes are less than 15 kDa in mass and comprise a short stretch of hydrophobic amino acids at the amino terminus which serves to target the polypeptide to the secretory pathway. This conserved stretch of 14 amino acids is known as the CLE domain; see Specification, page 2, lines 5-8.  
Amended claim 27 is broadly and reasonably interpreted to encompass a method of manipulating the growth or structure of a dicot plant, which comprises modulating the level of Clavata3/Endosperm Surrounding Region-related CLE42 (CLE42) in the plant, by transforming into a cell of the plant (i) a recombinant genetic construct comprising a nucleic acid molecule that is at least 90% identical to the nucleotide sequence of CLE42 of SEQ ID NO:24, and comprises an amino acid sequence of amino acids 124 to 137 of SEQ ID NO:24 and a hydrophobic domain at the amino terminus, in combination with (ii) a recombinant genetic construct comprising a nucleic acid molecule that is at least 90% identical to the nucleotide sequence of SEQ ID NO:27. 	Instant SEQ ID NO:24 is a nucleotide sequence of the CLE42 gene from Arabidopsis thaliana (FIG. 14B); see Specification, page 15, lines 23-24. Instant SEQ ID NO:27 is a Arabidopsis thaliana with intron (FIG. 15C); Id., lines 26-28. See also Sequence Listing.

Claim Rejections - 35 USC § 101
Claims 27-28, 34, 39, and 41 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 27-30, 34, 39, and 41 are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 
	The instantly pending claims are method claims. The judicial exception is the correlation of introduction into a plant a nucleic acid encoding CLE42 and a nucleic acid encoding PXY, with manipulated growth or structure of a plant.  
	Claims 27-28, 34, 39, and 41 are drawn to methods of manipulating the growth or structure of a plant, where manipulating is merely an intended goal. The claims recite modulating the level of CLE42 in a plant, by “transforming into a cell of the plant” (i) a recombinant genetic construct comprising a nucleic acid molecule that is at least 90% identical to the nucleotide sequence of CLE42 of SEQ ID NO:24, and comprises an amino acid sequence of amino acids 124 to 137 of SEQ ID NO:24 and a hydrophobic domain at the amino terminus, in combination with (ii) a recombinant genetic construct comprising a nucleic acid molecule that is at least 90% identical to the nucleotide sequence of PXY of SEQ ID NO:27. It is understood from the Specification and the art that at least Arabidopsis plants (including plant cells and plant parts) see, e.g., Strabala et al., Gain-of-Function Phenotypes of Many CLAVATA3/ESR Genes, Including Four New Family Members, Correlate with Tandem Variations in the Conserved CLAVATA3/ESR Domain, 2006, Plant Physiology 140: 1331-1344; see IDS filed 07/03/2018) and the plants naturally comprise at least the CLE42 and CLE41 receptor(s) PXY/TDR (see, e.g., Fisher et al., 2007, PXY, a Receptor-like Kinase Essential for Maintaining Polarity during Plant Vascular-Tissue Development, Current Opinion in Plant Biology 17: 1061-1066; see IDS filed 07/03/2018); see also the instant Sequence Listing. Further, it is understood from the art that at least these Arabidopsis plants naturally “manipulate” (i.e., regulate) plant growth or structure, development and environmental responses through the dynamic expression of CLEs including CLE42 and therefore through the binding of CLE42 to PXY/TDR (see Strabala et al., page 1331). Because the claims do not require an active method step or structure that would not be practiced or found within a naturally occurring Arabidopsis thaliana plant, these claims are directed toward non-statutory, patent ineligible subject matter. 
	The claims include the limitation that the obtained plant is a transformed plant but the term “transforming”(a plant) is not linked to any recited structural features that would distinguish the plant from one that is naturally occurring. Plant transformation/transgenic techniques can be used, for example, to repair a mutation in a plant and thereby revert the plant to one that is genetically identical to a wild-type plant (Kmiec et al., U.S. Patent Application Publication 2003/0236208 A1, paragraphs 0096-0107). Because the term “transformed” is not linked to any recited structural features that would distinguish the plant from one that is naturally occurring, the claims are drawn to any (Arabidopsis thaliana) plant. 
	The limitation “recombinant genetic construct“ is not defined in the Specification, and is interpreted as being structurally equivalent to an endogenous polynucleotide. The term Arabidopsis thaliana) plant. 
	The elements in addition to the judicial exception(s) recited in some claims are the steps of regenerating cells into a plant, growing the plant, and harvesting the plant. These steps are very generally recited and encompass any methodology for “regenerating” cells into a plant, and “growing” the plant, including naturally occurring processes that do not require any human intervention, and thus do not amount to practical application of the natural principle itself. Harvesting alone does not amount to practical application of the natural principle itself.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, cells, and organisms; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on October 22, 2020 have been carefully considered but they were not found to be persuasive. The Applicants contend that the claims have been amended to indicate that the cells are transformed with the recombinant genetic construct (Remarks, page 7, third paragraph). Applicants argue that the amendments address the subject matter eligibility issue as an allegedly non-naturally occurring process (Id.). 
see claim Interpretation). Applicants concede that the term “transforming” (a plant) encompasses introduction into a plant nucleic acid sequences that may be native to the plant being transformed; and they also concede that the term “recombinant gene” refers to nucleic acid molecules which include an open reading frame encoding protein, and can further include non-coding regulatory sequences and introns. The method steps and compositions do not require any heterologous sequences that would not be normally present in the “transformed” plant. 

Claim Rejections - 35 USC § 112
Indefiniteness
Claims 27-28, 34, 39, and 41 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.  
	Claim 27 recites in part II(i) the limitation “an amino acid sequence” of SEQ ID NO:20. It is unclear if the claim requires the whole sequence or only a fragment, for example a dimer. The phrase “an amino acid sequence” rather than “the amino acid sequence” encompasses polypeptides, peptides, and fragments thereof, which comprise the full-length sequence or any portion of SEQ ID NO:20 including dimers-trimers-tetramers, the specific utility of which is unclear.
	All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. Claim 34 is included because in step 3 it recites claim 27(II).  
	In the interest of compact prosecution, the claims are nonetheless examined. 
Written Description
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on October 22, 2020 overcame the rejections of record.

Claim Rejections - 35 USC § 103
Claims 27-28, 34, 39, and 41 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over STRABALA (Strabala et al., Gain-of-Function Phenotypes of Many CLAVATA3/ESR Genes, Including Four New Family Members, Correlate with Tandem Variations in the Conserved CLAVATA3/ESR Domain, 2006, Plant Physiology 140: 1331-1344; see IDS filed 07/03/2018) in view of FISHER (Fisher and Turner, 2007, PXY, a Receptor-like Kinase Essential for Maintaining Polarity during Plant Vascular-Tissue Development, Current Biology 17: 1061-1066; see IDS filed 07/03/2018). 
	This rejection is made to the extent that the claims are reasonably and broadly interpreted as being directed to a method of manipulating the growth or structure of a dicot plant, by transforming (i.e., introducing into) a plant (i.e., Arabidopsis thaliana) with its naturally occurring sequences of CLE42 and PXY.   
	The claims are drawn to a method of manipulating the growth or structure of a dicot plant, which comprises modulating the level of CLE42 in a plant, by transforming into a cell of the plant (i) a recombinant genetic construct comprising a nucleic acid molecule that is at least 90% identical to the nucleotide sequence of CLE42 of SEQ ID NO:24, and comprises an amino acid sequence of amino acids 124 to 137 of SEQ ID NO:24 and a hydrophobic domain at the amino terminus, in combination with (ii) a recombinant genetic construct comprising a nucleic 
	STRABALA teaches the gain-of-function phenotypes of many CLAVATA3/ESR genes including CLE42 and CLE41 (entire document; see Title, Abstract, for example). 
	STRABALA teaches making transgenic Arabidopsis plants, plant parts and seeds via inserting and overexpressing therein a nucleic acid sequence encoding CLE44; plants obtained thereby exhibited at least a dwarf (i.e., manipulated growth or structure) phenotype (Id.; see Abstract). See section on Plant Material, page 1343, left-hand col., describing the use of Arabidopsis ecotype Col-0 plants for transgenic experiments. Transgenic plants were created via the floral-dip method. Transformed seedlings were selected on Murashige and Skoog medium containing kanamycin sulfate and timentin, and were then transferred to rockwool substrate and grown in a hydroponic nutrient medium (i.e., transformed cells regenerated into plant) (Id.). See also section on Plant Phenotypic Analysis (page 1343, left-hand col.), describing a phenotypic examination was based on the developmental staging scheme (i.e., growing the plant until it reaches a pre-determined lateral size). 
	The residues 124 to 137 of instant consensus SEQ ID NO:12 are: AHEVPSGPNPISNR.  The nucleic acid sequence taught by STRABALA encodes a CLE44 polypeptide identical to residues 124-136 of instant SEQ ID NO:12 (i.e., at least 80% in the region of amino acids 124 to 137 of instant SEQ ID NO:12); the residue corresponding to residue 137 of SEQ ID NO:12 is not see STRABALA, Figure 1A at page 1333). Therefore STRABALA teaches a nucleic acid sequence encoding a polypeptide having at least 93% identity to residues 124-137 of SEQ ID NO:12 (13/14 residues), and teaches manipulating plant growth or structure via modulating expression of the same.
	It is understood from the Specification and the art that in having practiced a method of manipulating at least plant growth by having overexpressed the CLE44 sequence within an Arabidopsis plant, the transgenic Arabidopsis plant(s) of STRABALA necessarily further comprised a CLE42 or CLE41 receptor protein sequence (a PXY/TDR sequence, for example), because such a sequence is understood to be naturally present within the Arabidopsis genome. 
	STRABALA does not explicitly teach transforming both CLE and PXY into a plant. However, such claimed methods and compositions would have been prima facie obvious to a person of ordinary skill in the art at the time of invention for the following reasons.
	FISHER teaches that PXY, a LRR receptor-like kinase from Arabidopsis thaliana, is essential for maintaining polarity during plant vascular tissue development (entire document; see Title, Abstract, for example). 
	FISHER teaches that PXY is related to the LRR-RLK CLV1 (i.e., CLAVATA); in common with PXY, the most severe clv1 alleles are apparently antimorphic and the clv1 phenotype is more evident in the Ler background (page 1063, right-hand col., first paragraph). Subgroup XI of the Arabidopsis LRR-receptor-kinase family also contains CLV1 and BAM1/2/3 (Figure S2A – supplementary data, available online) (Id., second paragraph). 
FISHER teaches that PXY is expressed in dividing procambial cells, and given the close predicted domain structure and its similarity to CLV1, it is likely to act as receptor (of CLAVATA) (page 1065, right-hand col., second paragraph). The data are consistent with a model in which expression of an extracellular ligand in either the adjacent developing xylem or phloem would result in an instructive signal to only one side of the procambial; this signal could be translated into cell-polarity information and used to determine the orientation of cell division (i.e.,. manipulation of the growth or structure) (Id.). 
	Given the teachings of STRABALA and FISHER, it would have been obvious and within the scope of an ordinary skill in the art at the time the invention was made to use standard recombinant DNA techniques to transform Arabidopsis (i.e., dicot) plants by coexpressing one of the finite number of CLAVATA (clv; CLE42) polynucleotides together with the CLAVATA receptor PXY, using the methods and compositions taught by STRABALA and FISHER and generally available in the art; and this would result in the Applicants’ invention, with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of manipulating plant growth and structure, as taught by STRABALA and FISHER. 
	Growing the plant until it reaches a pre-determined lateral size, this is an obvious design choice. For example, STRABALA describes a phenotypic examination based on the developmental staging scheme; and also teaches in Figure 5 on page 1338 various growth stages of Arabidopsis (which also correspond to different pre-determined lateral sizes). 
	Bioinformatic analysis, recombinant DNA technology, plant transformation, and plant growth and morphology assays are techniques that were routine in the art at the time the invention was made, as taught by the cited references and the state of the art in general. 


Response to Applicants’ arguments:
Applicants’ arguments filed October 22, 2020 have been fully considered but they are not persuasive. Applicants argue that the effect of increasing biomass of a plant does not follow from the teachings of FISHER (Remarks, paragraph bridging pages 8-9; emphasis supplied). 
However, in contrast to Applicants’ arguments, the instant claims do not require any increase in biomass of a plant; the claims merely require “manipulating the growth or structure of a dicot plant” (and also growing and harvesting the plant). It is axiomatic that the transformed Arabidopsis thaliana plants taught by STRABALA and FISHER had manipulated growth and/or structure (vis-à-vis wild-type and/or untransformed Arabidopsis thaliana control plants). There is nothing unexpected in the instant claims. 
Applicants are reminded that the burden is on Applicants to establish results that are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. See MPEP § 716.02(b). 
	Applicants are reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicants are also reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Applicants’ invention by combining the teachings of the cited art as discussed above. 

Summary
No claim is allowed.


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571)270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663